Exhibit 10.22

Summary of 2012 Executive Officer Compensation

The following shows the annual salary for each of Mattersight’s current
executive officers:

 

Kelly D. Conway, President and Chief Executive Officer:

   $ 300,000   

Karen Bolton, Executive Vice President of Client Management:

   $ 250,000   

Christine R. Carsen, Vice President, General Counsel and Corporate Secretary:

   $ 190,000   

Christopher J. Danson, Executive Vice President of Delivery:

   $ 275,000   

David R. Gustafson, Vice President of Marketing and Product Management:

   $ 230,000   

William B. Noon, Vice President and Chief Financial Officer:

   $ 200,000   

Mr. Conway, Ms. Bolton, and Mr. Danson have target bonus percentages as set
forth in their employment agreements with Mattersight. Additional information
concerning the compensation of these executive officers is set forth in the
Proxy Statement on Form 14A filed by Mattersight Corporation with the Securities
and Exchange Commission.